NUMBER 13-15-00039-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

             CORPUS CHRISTI - EDINBURG
____________________________________________________

DENNIS L. AMBROSE,                                                         Appellant,

                                          v.

CITY OF BROWNSVILLE, TEXAS & THE CITY
OF BROWNSVILLE PUBLIC UTILITY BOARD,                                      Appellees.
____________________________________________________

                   On appeal from the 103rd District Court
                        of Cameron County, Texas.
____________________________________________________

             ORDER REFERRING CASE TO MEDIATION
       The Court has determined that this case should be referred to mediation prior to
briefing. TEX. CIV. PRAC. & REM. CODE ANN. §§154.001-.073 (Vernon 2005). Accordingly, it
is ORDERED that this case be mediated under the following terms and conditions:

      1. The parties must promptly agree upon a mediator and, within seven days
      of this Order, notify the Court in writing of the name and address of the
      mediator selected. If the parties are unable to agree upon a mediator, they
      must so notify the Court within the seven day period and the Court will
      appoint a mediator.
2. All parties must confer with their mediator within seven days of the date
of this Order, or in the case of a court appointed mediator, within seven days
of the appointment of the mediator, to establish a date and place for the
mediation. The parties shall agree on a date for the mediation that is
consistent with the mediator’s schedule and is no later than six weeks after
the date of this Order. In the event the parties cannot agree on a date, the
mediator shall select and set a date. The mediator shall notify the Court of
the date selected for the mediation.

3. In the discretion of the mediator, each party may be required to provide a
confidential memorandum and/or information sheet setting forth the issues of
the case and their positions on these issues. Additionally, upon request of
the mediator, the parties shall produce all information the mediator deems
necessary to understand the issues of the case. The memorandum and/or
information sheet and other information produced to the mediator will not be
made a part of the file in this case and will be destroyed by the mediator at
the conclusion of the mediation proceeding.

4. All parties to this matter or their authorized representatives, accompanied
by their counsel, must appear and attend the mediation proceeding.

5. Mediation is a mandatory, non-binding settlement conference conducted
with the assistance of a mediator. The mediation proceeding will be
confidential within the meaning of the Texas Civil Practice and Remedies
Code sections 154.053 and 154.073. See TEX. CIV. PRAC. & REM. CODE ANN.
§§154.053-.073 (West 2011).

6. Unless otherwise agreed, the mediation proceeding will not be recorded.

7. The mediator will negotiate a reasonable fee with the parties. The
mediator’s fee will be borne equally by the parties unless otherwise agreed
by the parties, and will be paid directly to the mediator. If the parties do not
agree upon the fee requested by the mediator, the Court will set a
reasonable fee, which shall be taxed as costs. TEX. CIV. PRAC. & REM. CODE
ANN. §154.054 (West 2011).

8. Within two days after the conclusion of the mediation, the mediator shall
certify to this Court as follows: (a) whether the parties appeared as ordered,
(b) whether the case settled, and (c) whether the mediation fees were paid in
accordance with the Court’s order or as otherwise agreed by the parties.

9. If mediation fully resolves the issues in this case, the parties must file a
joint or agreed motion seeking dispositive relief, within seven days of the


                                       2
      conclusion of the mediation. If the parties need more time to effectuate the
      terms of the settlement agreement, they must within seven days of the
      conclusion of mediation, file a joint or agreed motion for an extension of time
      to file their disposition motion.

      It is FURTHER ORDERED that this appeal will be stayed until the completion of the
mediation.

      WITNESS the Honorable Rogelio Valdez, Chief Justice of the Court of Appeals, 13th
Court of Appeals District, at Corpus Christi - Edinburg, Texas.

      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 25th day
of February, 2015.

                                                 DORIAN E. RAMIREZ, CLERK
                                                 Thirteenth Court of Appeals




                                            3